Exhibit 10.5.23

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is hereby voluntarily
entered into on the ______day of __________, 2015,by and between COSÌ, INC., a
Delaware corporation (the “Company”), and BRYAN MARKS (“Mr. Marks”), an
individual residing in the State of Pennsylvania.

Mr. Marks and the Company agree as follows:

1.   Separation of Employment. Mr. Marks’ employment with the Company will
terminate on October 14, 2015, subject to Section 2(a) below (the “Separation
Date”). Mr. Marks will be paid his pro-rated bi-weekly salary through the last
day of employment, less applicable withholding taxes and deductions. Insurance
coverage, if currently in effect, will remain in effect through the end of the
month during which the Separation Date occurs. In addition, the Company will pay
to Mr. Marks any vacation hours accrued but not yet paid as of the last day of
employment. Accrued but unpaid vacation hours as of September 29, 2015, are
(123.0769) hours, which accrual will be adjusted based as of the actual
Separation Date for any vacation hours accrued after September 29, 2015 and not
included in that number and for any other vacation hours taken but not yet
processed in the system as of September 29, 2015), and for any other applicable
adjustments. Vacation hours do not include personal days, and personal days are
not paid out upon separation, consistent with the Company’s policies and
procedures. For purposes of this Section 1, the “last day of employment” will be
the Separation Date unless Mr. Marks terminates his employment prior to the
Separation Date.

2.   Severance Consideration. Provided that Mr. Marks works until and including
the Separation Date and executes, returns to the Company as set forth in Section
16 below, and does not revoke this Agreement, and subject to the other terms and
conditions of this Agreement, the Company agrees to provide to Mr. Marks the
additional compensation and benefits set forth below:

(a)   Provided that Mr. Marks remains available for consultation by telephone,
from October 1, 2015, through October 14, 2015, Mr. Marks will remain on payroll
but will not be required to perform work for the Company, other than being
available for consultation by phone during this transition period. During this
time period, Mr. Marks will remain on payroll and continue to be paid his
regular weekly gross base salary, less applicable withholding taxes and
deductions.

Mr. Marks shall receive the benefit set forth in this Section 2(a) effective as
of the date of this Agreement set forth above; however, vacation hours will be
applied to any days off taken by Mr. Marks up to and including the Separation
Date if he elects not to enter into this Agreement

(b)   Following the Separation Date and subject to the terms and conditions of
this Section 2, Mr. Marks will be paid gross payments equal to FIFTEEN THOUSAND
EIGHT HUNDRED SIXTY-FIVE AND 40/100 U. S. DOLLARS (US$15,865.40), which is
equivalent to FIVE (5) WEEKS of Mr. Marks’ gross base salary, which will be paid
less applicable withholding taxes and deductions, including, without limitation,
insurance contributions, if applicable, payable in bi-weekly installments of two
(2) weeks each, similar to the Company’s payroll practices.

(e)   If Mr. Marks has insurance coverage under the Company’s medical insurance
plan prior to the Separation Date, (i.e., medical, dental and vision), the
Company will pay the difference between Mr. Marks’ contributions and the cost of
Mr. Marks’ health insurance coverage to provide insurance coverage for the
period of November 1, 2015, to December 31, 2015 (and, if Mr. Marks is not
eligible for coverage under another group health insurance plan by December 31,
2015, the Company will extend such coverage to the earlier to occur of January
31, 2016, or the date Mr. Marks becomes eligible for coverage under another
group health insurance plan), pursuant to the federal health care continuation
law commonly known as COBRA at the level of coverage Mr. Marks had in effect as
of the Separation Date. The Company’s obligation to pay for such coverage will
cease on an earlier date upon Mr. Marks becoming eligible for coverage under
another group health insurance plan. Mr. Marks must immediately notify the
Company of such eligibility. Additionally, Mr. Marks must notify the Company
before December 23, 2015, if the insurance coverage needs to be continued beyond
December 31, 2015, in accordance with this paragraph.

(f)   Mr. Marks shall receive the benefit set forth in Section 2(a) effective as
of the date of this Agreement set forth above; however, vacation hours will be
applied to any days off taken by Mr. Marks up to and including









the Separation Date if he elects not to enter into this Agreement. Mr. Marks
shall receive the consideration set forth above in Sections 2(b) commencing
approximately two (2) weeks after the later of the Separation Date or the
expiration date of the seven (7) day revocation period described in Section 16
below; and Mr. Marks shall receive the consideration set forth in Sections 2(c),
(d) and (e) effective on the Separation Date as set forth herein.

(g)   Mr. Marks acknowledges that the consideration set forth in this Section 2
is adequate to support his promises contained herein and that he would not be
receiving the consideration but for his execution of this Agreement. Mr. Marks
further acknowledges that the consideration in this Section 2 is more than he
would otherwise be entitled to receive.

3.   Release and Covenant Not To Sue.

(a)   In exchange for the consideration set forth in Section 2 above, Mr. Marks
waives all claims and agrees that he will not file a lawsuit against the Company
and any legally affiliated entities, including each of their respective parents,
subsidiaries, divisions, partners, joint venturers, sister entities and, as
intended third-party beneficiaries, each of their respective predecessors,
successors, heirs, and assigns, and each of their past, present and future
directors, officers, members, agents, attorneys, employees, representatives,
trustees, administrators, fiduciaries and insurers, jointly and severally, in
their individual, fiduciary and corporate capacities (individually and
collectively, the “Released Parties”).

(b)   Further, Mr. Marks hereby fully, finally and unconditionally releases,
forever discharges and, except as allowed by law, covenants not to file a
lawsuit against the Released Parties from and for any and all lawsuits, claims
for monetary or equitable relief, liabilities personal injuries, demands, debts,
liens, damages, costs, grievances, and injuries all of any nature whatsoever,
known or unknown, whether related or unrelated to Mr. Marks’ employment,
accruing prior to the execution by Mr. Marks of this Agreement. The
aforementioned also means Mr. Marks waives any right to any form of recovery,
compensation or other remedy in any action or charge brought by Mr. Marks or on
his behalf.

(c)   Without limiting the foregoing terms, this Agreement specifically includes
all claims under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, as well as all claims of any tort,
personal injury, wrongful termination, breach of contract, retaliation,
discrimination, disparate treatment, and any and all claims arising under any
federal, state or local constitution, statute, regulation, rule, ordinance,
order, public policy, contract or common law.

(d)   In addition to releasing the above causes of action, this Agreement
specifically includes and waives Mr. Marks’ claims to any and all equitable and
legal relief, including any claim for attorneys’ fees and costs. Mr. Marks is
not a prevailing party under any state or federal law.

(e)   The above release shall operate as a general release and covenant not to
sue and means that Mr. Marks will not file a lawsuit against the Released
Parties nor in any way accept any monetary or other remedy. Mr. Marks waives any
right to any monetary recovery should any federal, state or local administrative
agency pursue any claims on Mr. Marks’ behalf arising out or related to Mr.
Marks’ employment or termination of employment with the Company. Mr. Marks
acknowledges that he has not suffered any on-the-job injury or condition for
which he has not already filed a claim.

(f)   The above release and covenant not to sue is not a bar to Mr. Marks’ right
to challenge the validity of the waiver of right and claims under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act.

4.   Medicare and Social Security. Mr. Marks hereby warrants and represents that
he presently is not, nor has he ever been enrolled in Medicare Part A or Part B
or applied for such benefits, and that he has no claim for Social Security
Disability benefits nor is he appealing or re-filing for Social Security
Disability benefits. Mr. Marks further warrants and represents that he did not
incur any physical injuries or receive medical care arising from or related to
any of the claims released by this Agreement. Mr. Marks also warrants and
represents that Medicare has not made any payments to or on behalf of him, nor
has he made any claims to Medicare for payments of any medical bills, invoices,
fees or costs. Mr. Marks agrees to indemnify and hold the Company and the
Released Parties harmless from (a) any claims of, or rights of recovery by
Medicare and/or persons or entities acting on behalf of Medicare as a result of
any undisclosed prior payment or any future payment by Medicare for or on behalf
of Mr. Marks, and (b) all claims and demands for penalties based upon any
failure to report the settlement payment, late reporting, or other alleged









violation of Section 111 of the Medicare, Medicaid and SCHIP Extension Act that
is based in whole or in part upon late, inaccurate, or inadequate information
provided to the Company by Mr. Marks. Mr. Marks agrees to hold harmless the
Company and the Released Parties from and/or for any loss of Medicare benefits
or Social Security benefits (including Social Security Disability) Mr. Marks may
sustain as a result of this Agreement.

5.   Return of Company Materials. By signing this Agreement, Mr. Marks certifies
to the Company that all confidential and proprietary information and other
property of the Company in his control or possession, in any media or format
whatsoever, including, without limitation, marketing plans, marketing materials,
financial information, recipes, product specifications, vendor/supplier lists,
vendor/supplier pricing, the Company’s pricing strategy, gross margins, budgets,
business plans, files, customer lists, franchisee lists, training materials,
catering materials, passwords to protected files, keys, key cards, security
codes, laptop computer, blackberry, cell phone, key or zip drives or similar
devices, and any other equipment, materials, and information of the Company,
have been returned to the Company on or before the Separation Date, and that all
electronic data and/or other information of the Company stored in electronic
form or media have been deleted or destroyed on or before the Separation Date.
At the Company’s request, Mr. Marks agrees to certify in writing to the Company
that he has complied with the requirements of this Section 5. Mr. Marks shall
maintain in confidence and not disclose or use, or allow any third party to use,
the Company’s confidential and proprietary or trade secret information, and Mr.
Marks agrees that doing so would result in unfair competition against the
Company. Mr. Marks further agrees that the terms and provisions of any
confidential and non-disclosure agreement previously entered into with the
Company shall continue in full force and effect in accordance with its terms
following the Separation Date.

6.   No Admission. This Agreement shall not be construed as an admission by
either party of any: (a) wrongdoing or liability; (b) breach of any agreement;
(c) violation of a statute, law or regulation; or (d) waiver of defenses as to
those matters within the scope of this Agreement. Mr. Marks is not aware of any
facts that would give rise to a claim of age or any other discrimination.

7.   Waiver of Reinstatement. Mr. Marks waives any right to reinstatement or
future employment with the Company, or any related or successor company,
following Mr. Marks’ separation from the Company on the Separation Date.

8.   No Disclosure of Terms of Agreement. Except as otherwise required by law,
Mr. Marks agrees that neither he nor his attorneys or agents will disclose the
terms of this Agreement to anyone except his attorneys, tax advisors, immediate
family and governmental agencies, and that such persons, except for governmental
agencies, shall be told that the information must be kept confidential. Mr.
Marks represents further that in negotiating the terms of this Agreement, Mr.
Marks has not already disclosed the proposed terms to any such third-parties.

9.   No Pending Claims. Mr. Marks acknowledges that this Agreement is also a
settlement of all pending claims, if any, against the Released Parties and that
Mr. Marks has withdrawn or had dismissed with prejudice any such claims that
were pending before any court, agency or other person or entity. Further, Mr.
Marks understands that the Released Parties’ obligations under this Agreement
are conditioned on this representation.

10.   No Disparagement.

(a)   Mr. Marks will not make comments to the general public, customers,
franchisees, employees, media or other private persons or entities that
disparage the Company’s operations, products, or qualification of personnel,
franchisees, the Released Parties, or defame, slander or libel any of the
Company’s current or former parent entities, subsidiaries, divisions,
affiliates, agents, employees, officers, administrators, representatives,
members, or franchisees, and will not engage in any communications or other
conduct which might interfere with the relationship between the Company and its
current, former or prospective employees, customers, suppliers, franchisees,
and/or any other persons or entities, and/or the franchisee and its current,
former or prospective employees, customers, suppliers, and/or any other persons
or entities.

(b)   The Company will direct its senior officers, in their capacity as
employees of the Company, not to make false, disparaging or derogatory
statements about Mr. Marks or Mr. Marks’ job performance, work product or
employment with the Company.

11.   Reserved.

12.   Cooperation. Mr. Marks agrees to cooperate reasonably with the Company and
its counsel in regard to any litigation, investigation, or similar action
presently pending or subsequently initiated involving matters of which









Mr. Marks has knowledge as a result of Mr. Marks’ employment with the Company.
Such reasonable cooperation shall consist of Mr. Marks making himself available
at reasonable times for consultation with officers of the Company and its
counsel and for depositions or other similar activity. Mr. Marks shall not
receive any additional compensation for rendering such assistance. The Company
shall pay or reimburse Mr. Marks, as determined by the Company, for reasonable
costs of travel and travel-related expenses incurred by Mr. Marks in connection
with any such cooperation and assistance provided that Mr. Marks shall contact
the Company promptly upon notice to coordinate travel arrangements prior to
incurring any such costs and expenses and shall promptly submit to the Company
receipts and documentation for such costs and expenses.

13.   Complete Agreement; Severability. Mr. Marks and the Company understand
that this Agreement, other than any confidentiality, non-disclosure and
invention agreements (the “Confidentiality Agreement”) entered into between Mr.
Marks and the Company at the time of or during his employment), sets forth all
of the terms and conditions of the agreement between the parties and that, in
signing this Agreement, Mr. Marks and the Company cannot rely and have not
relied upon any prior verbal statement regarding the subject matter, basis or
effect of this Agreement, and that all clarifications of, or modifications
and/or amendments to this Agreement must be in writing and signed by Mr. Marks
and an authorized officer of the Company. This Agreement supersedes any and all
prior agreements, understandings and communications between the parties (other
than the Confidentiality Agreement). Those terms of the Confidentiality
Agreement which are intended to survive termination of Mr. Marks’ employment
shall so survive.

14.   Neutral Construction. The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against either of the parties.

15.   Severability. The provisions of this Agreement are severable. In the event
any provisions, or parts of any provisions, of this Agreement are found to be
unenforceable, the remaining provisions of this Agreement will, at the Company’s
discretion, remain enforceable.

16.   Time to Consider Agreement. Mr. Marks acknowledges that he has been
provided a period of twenty-one (21) days within which to consider and sign this
Agreement (the “consideration period”) and return it to the Company. However,
Mr. Marks is not required to wait twenty-one (21) days to sign this Agreement if
Mr. Marks chooses not to do so. This offer automatically expires on the
twenty-second (22nd) day without the Company having to take any action. After
Mr. Marks submits the signed Agreement as set forth herein, Mr. Marks has seven
(7) days to revoke this Agreement (the “revocation period”). Such revocation
must be sent via email, fax, or hand delivery to Vicki Baue, by fax at (847)
580-4964 or email at vbaue@getcosi.com or hand delivery at 294 Washington
Street, Suite 510, Boston, Massachusetts 02108, by 11:59 p.m. on the seventh
(7th) day after Mr. Marks’ signature page is received by the Company. No
payments will issue until the revocation period has expired, and this Agreement
is not enforceable until the revocation period has expired.

17.   Attorneys’ Fees and Costs. In addition to releasing the causes of action,
this Agreement includes and extinguishes all claims Mr. Marks may have for
equitable and legal relief and attorneys’ fees and costs. Moreover, Mr. Marks
specifically intends and agrees that this Agreement fully contemplates all
claims for attorneys’ fees and costs, and hereby waives, compromises, releases
and discharges any such claims.

18.   Right to Counsel. Mr. Marks is hereby advised in writing that he has the
right to consult with an attorney before signing this Agreement.








 
o
I acknowledge my right to have counsel review, but I elect not to have
counsel review this Agreement
 
 
 
 
 
       Initials
 
 
 
 
o
I elected to have counsel review this Agreement. My Counsel is
                                                    
                                        .
 
 
(name, address, phone and email of Counsel)
 
 
 
 
 
       Initials
 
 
 
 
 
After consultation with counsel, I understand that the Company has met all
legal requirements for the waiver of claims.
 
 
 
 
 
       Initials



19.   Binding Effect / Applicable Law. This Agreement and the obligations
arising under it shall be governed by and construed under the laws of the State
of Massachusetts, without reference to the principles of conflict of laws. This
Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, successors and assigns.

20.   Acknowledgement. Mr. Marks has completely read this Agreement and
acknowledges that it is written in a manner calculated to be understood by Mr.
Marks. Mr. Marks fully understands its terms and contents, including the rights
and obligations under this Agreement, and Mr. Marks freely, voluntarily and
without coercion, enters into this Agreement. Mr. Marks agrees and acknowledges
that he has been advised to consult with an attorney and/or other advisors of
his choice before signing this Agreement. Further, Mr. Marks understands that
this Agreement is legally binding and by executing this Agreement he waives
certain rights.

21.   Counterparts; Facsimile. This Agreement may be signed in counterparts,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument; provided, however, that this
Agreement shall be of no force and effect until signed by both parties.
Signature by facsimile or other similar electronic transmission shall have the
same force and effect as an original signature.

PLEASE READ CAREFULLY. THIS DOCUMENT CONTAINS A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
TO THE FULLEST EXTENT ALLOWED BY LAW.

[signature page follows]









[Signature Page to Separation Agreement and Release]

IN WITNESS WHEREOF, this Separation Agreement and Release has been duly executed
by the parties hereto as of the last date set forth below.

MR. MARKS:
 
COSI, INC., a Delaware corporation
   
 
/s/ Bryan Marks
 
By:
/s/ Vicki Baue
Employee Signature
 
 
Name: BRYAN MARKS
 
Name: Vicki Baue
Title: Vice President
 
 
 
 
Date: 10/08/2015
 
Date:
10/08/2015
 
 
 
Address for Notices and Other
Communications Under this Agreement:
 
Address for Notices and other
Communications Under this Agreement:
 
 
 
 
 
 
Cosi Inc.
294 Washington Street, Suite 510
Boston, MA 02108
Attn: Miguel Rossy-Donovan
Email: Miguel.Donovan@getcosi.com
   
 
   
 
Tel:                                                            
 
Cell:                                                               
 
Email:                                                            
 
With a copy to:
Vicki Baue, V. P & General Counsel
Email: vbaue@getcosi.com
Fax: (847) 580-4964











